 106DECISIONS OF NATIONAL LABOR RELATIONS BOARDTurner's Express,IncorporatedandTeamsters LocalUnion 822, affiliated with the International Broth-erhood of Teamsters,Chauffeurs,WarehousemenandHelpersofAmerica,Petitioner.Case5-RC-6853March 19, 1971DECISION AND CERTIFICATION OFREPRESENTATIVEBY MEMBERS FANNING, BROWN, ANDKENNEDYPursuant to a Stipulation for Certification UponConsent Election approved on July 9, 1969, anelection by secret ballot was conducted on August 6and 7, 1969, under the direction and supervision of theRegional Director for Region 5 among the employeesin the stipulated unit. At the conclusion of theelection, the parties were furnished with a tally ofballotswhich showed that of approximately 66eligible voters, 32 votes were cast for the Petitioner, 22were cast against the Petitioner, 6 votes werechallenged, and 2 ballots were void. The challengedballots were not sufficient in number to affect theresult of the election.On August 14, 1969, the Employer filed timelyObjections to Conduct Affecting the Outcome of theElection, togetherwith a motion to dismiss thepetition. The Regional Director conducted an investi-gation and, on October 21, 1969, issued his Report onObjections and Notice of Hearing in which he foundthat the investigation disclosed the existence ofcertain "substantial andmaterial questions" anddirected that a hearing be held before a HearingOfficer who would prepare recommendations to theBoard.Following such a hearing, in his report, issued onApril 15, 1970, the Hearing Officer recommended thatthe objections be overruled in their entirety and thatthe Petitioner be certified as the collective-bargainingrepresentativeof the employees. Thereafter, theEmployer and Petitioner filed timely exceptions to theHearing Officer's Report, together with supportingbriefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-memberpanel.The Board has reviewed the rulings of the HearingOfficermade at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. Upon the entire record in this case,the Board finds:1.The Employer is engaged in commerce withinthemeaningof the Act and it will effectuate thepurposes of the Act to assert jurisdiction herein.2.The Petitioner is a labor organization claimingto represent certain employees of the Employer.3.A question affecting commerce exists concern-ing the representation of employees of the Employerwithin the meaning of Section 9(c)(1) and Section 2(6)and (7) of the Act.4.The parties stipulated, and we find, that alltruckdrivers,warehousemen, and shop employeesemployed by the Employer at its 1300 SheltonAvenue, Norfolk, Virginia, location; excluding allother employees, office clerical employees, guardsand supervisors as defined in the Act, constitute a unitappropriate for the purposes of collective bargainingwithin themeaning ofSection 9(b) of the Act.5.The Board has considered the Hearing Officer'sReport, the Employer's and the Petitioner's excep-tions and supporting briefs, and the entire record inthis case, and hereby adopts the findings, conclusions,and recommendations of the Hearing Officer, asamplified below.The Hearing Officer found that the warehouseforeman, E. W. Robbins, and shop foreman, GarlandTebo, were supervisors within the meaning of the Actand that, during the course of the Union'selectioncampaign, they made their prounion sentimentsknown to various employees and encouraged them tovote in favor of the Union. The Hearing Officerfurther found that the remarks made by Robbins andTebo to employees were not threatening in nature, norviewed as such by the employees. We agree with thesefindings.Both Robbins and Tebo were "minor supervisors"who were themselvesunsure asto whether or not theywere entitled to vote in the union election. Eachindicated to employees his intentions to vote for theUnion, and, in fact, each appeared at the election andattempted to vote.BecauseRobbins and Teboconsidered themselves to be eligible voters, theirconversations with the men concerning the Unionappear to have been on an "employee to employee"basis, rather than as a supervisor speaking to hissupervisees. Certainly, we see nothing in this record toindicate that Robbins and Tebo were speaking toemployees in their capacity as supervisors. Rather, allthe evidence points to the fact that Robbins and Tebowere merely expressing their own personal views andthat the employees understood that these remarkswere Robbins' and Tebo's own and not those of theEmployer. In any event, it cannot be argued that theemployees were misled into believing that Robbinsand Tebo were acting on behalf of the Employerbecause, during the course of the election campaign,theEmployermade it abundantly clear to the189 NLRB No. 23 TURNER'S EXPRESS,INC.107employees that it strongly opposed unionization ofthe facility.InStevensonEquipmentCompany,1theBoarddiscussed at length the impact that supervisoryparticipation in union organizing campaigns can haveupon employees.There,the Board noted that suchactivity could have two different effects on employ-ees.One,in situations where supervisors activelyencourage employees to vote for the union and theemployer takes no known stance to the contrary, theemployees might be led to believe that the employerfavors the union.The other conceivable effectinvolves the possibility that such conduct couldcoerce an employee into supporting the union out offear of future retaliation by a union-oriented supervi-sor.When the conduct of Robbins and Tebo isexamined in light of the foregoing considerations, it'becomes obvious at once that,due to the Employer'santiunion campaign,the employees were in no waymisled into believing that Robbins and Tebo wereacting on behalf of the Employer.Nor, in ourjudgment,isthere any evidence to support theconclusion that the employees were coerced intovoting in favor of the Union out of fear of futureretaliationby RobbinsorTebo.As the Boardindicated inStevenson,theremust be a reasonablebasis for believing that fear of supervisory retaliationdestroyed the employees'freedom of choice in theelection before the Board will set aside an election onthisbasis.Here,both Robbins and Tebo2 were"minor supervisors"whose opportunities for affectingthe employment status of regular employees weredecidedly limited.Furthermore, neither Robbins norTebo gave any indication to employees that theywould use their authority as supervisors to punishthose who failed to support the Union. Finally, as theBoard observed inStevenson,such a fear of retaliationisunlikely in circumstances where an employeerecognizes that any maltreatment or punishment by asupervisor predicated upon the employee's oppositionto the union can be brought to the attention of highermanagement officials who share the employee's viewson unionization. The opportunity for employees toprotest any such unfair treatment is clearly availablehere,where both President D. L. Turner and VicePresidentW. P. Davis assume an active role inrunning the business and have directly made knownto employees their strong opposition to unionization.Accordingly, for the foregoing reasons, we find thatthe prounion activities of Supervisors Robbins andTebo did not impair the employees' freedom of choicein the election, or constitute interference which wouldwarrant setting aside the election.3Therefore, as we have overruled the objections, andas the tally of ballots shows that the Petitioner hasreceived a majority of the valid votes cast, we shallcertify the Petitioner as the employees' representative.CERTIFICATION OF REPRESENTATIVEIt is hereby certified that Teamsters Local Union822, affiliated with the International Brotherhood ofTeamsters, Chauffeurs,Warehousemen and Helpersof America, has been designated and selected by amajority of the employees in the appropriate unit andthat pursuant to Section 9(a) of the National LaborRelations Act, as amended, the said labor organiza-tion is the exclusive representative of all employees insuch unit for purposes of collective bargaining withrespect to rates of pay, wages, hours of employment,and other terms and conditions of employment.1174 NLRB No. 128.2Tebo was terminated by the Employer on August 13, 1969, 1 weekafter the election.3SeeWilliamB. Patton Towing Company,180 NLRB No. 16.